Exhibit 10.27

CHANGE IN CONTROL AGREEMENT

THIS CHANGE IN CONTROL AGREEMENT (“Agreement”) is made and entered into
effective as of February 12, 2007 by and between FEDERAL REALTY INVESTMENT
TRUST, a Maryland real estate investment trust (“Employer”), and ANDREW P.
BLOCHER (“Employee”).

WHEREAS, Employee serves as Employer’s Senior Vice President – Capital Markets
and Investor Relations, and Employer and Employee wish to set forth the terms of
a change in control agreement for Employee.

NOW THEREFORE, in consideration of the foregoing, of the mutual promises herein
contained and of other good and valuable consideration, the receipt of which is
hereby acknowledged, the parties hereto, intending to be legally bound hereby,
agree as follows:

1. Benefits Upon Termination Upon Change in Control.

(a) Change in Control Defined. No benefits shall be payable under this Agreement
unless there shall have occurred a “Change in Control” (hereinafter defined) of
Employer. For purposes of this Agreement, a “Change in Control” of Employer
shall mean any of the following events:

(i) An acquisition in one or more transactions (other than directly from
Employer or pursuant to options granted by Employer) of any voting securities of
Employer (the “Voting Securities”) by any “Person” (as the term is used for
purposes of Section 13(d) or 14(d) of the Securities Act of 1934, as amended
(the “Exchange Act”)) immediately after which such Person has “Beneficial
Ownership” (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 20% or more of the combined voting power of Employer’s then outstanding
Voting Securities; provided, however, in determining whether a Change in Control
has occurred, Voting Securities which are acquired in a “Non-Control
Acquisition” (as hereinafter defined) shall not constitute an acquisition which
would cause a Change in Control. A “Non-Control Acquisition” shall mean an
acquisition by: (A) an employee benefit plan (or a trust forming a part thereof)
maintained by (1) Employer or (2) any corporation or other Person of which a
majority of its voting power or its equity securities or equity interest is
owned directly or indirectly by Employer (a “Subsidiary”); (B) Employer or any
Subsidiary; or (C) any Person in connection with a “Non-Control Transaction” (as
hereinafter defined);

(ii) The individuals who, as of the date of this Agreement, are members of the
Board of Trustees (the “Incumbent Trustees”), cease for any reason to constitute
at least two-thirds (2/3) of the Board; provided, however, that if the election,
or nomination for election by Employer’s shareholders, of any new member was
approved by a vote of at least two-thirds (2/3) of the Incumbent Trustees, such
new member shall, for purposes of this Agreement, be considered as a member of
the Incumbent Trustees; provided, further, however, that no individual shall be
considered a member of the Incumbent Trustees if such individual initially
assumed office as a result of either an actual or threatened “Election Contest”
(as described in Rule 14a-11 promulgated under the Exchange Act) or other actual
or threatened solicitation of proxies or consents by or on behalf of a Person
other than the Board of Trustees (a “Proxy Contest”) including by reason of any
agreement intended to avoid or settle any Election Contest or Proxy Contest; or



--------------------------------------------------------------------------------

(iii) Approval by shareholders of Employer of:

(A) A merger, consolidation or reorganization involving Employer, unless:

(1) the shareholders of Employer, immediately before such merger, consolidation
or reorganization, own, directly or indirectly immediately following such
merger, consolidation or reorganization, at least a majority of the combined
voting power of the outstanding voting securities of the Person resulting from
such merger or consolidation or reorganization (the “Surviving Person”) in
substantially the same proportion as their ownership of the Voting Securities
immediately before such merger, consolidation or reorganization;

(2) the individuals who were members of the Incumbent Trustees immediately prior
to the execution of the agreement providing for such merger, consolidation or
reorganization constitute at least two-thirds (2/3) of the members of the board
of directors of the Surviving Person; and

(3) no Person (other than Employer or any Subsidiary, any employee benefit plan
(or any trust forming a part thereof) maintained by Employer, or any Subsidiary,
or any Person which, immediately prior to such merger, consolidation or
reorganization had Beneficial Ownership of 20% or more of the then outstanding
Voting Securities) has Beneficial Ownership of 20% or more of the combined
voting power of the Surviving Person’s then outstanding voting securities.

A transaction described in clauses (1) through (3) above is hereinafter referred
to as a “Non-Control Transaction.”

(B) A complete liquidation or dissolution of Employer; or

(C) An agreement for the sale or other disposition of all or substantially all
of the assets of Employer to any Person (other than a transfer to a Subsidiary).

(iv) Notwithstanding the foregoing, a Change in Control shall not be deemed to
occur: (A) solely because any Person (the “Subject Person”) acquired Beneficial
Ownership of more than the permitted amount of the outstanding Voting Securities
as a result of the acquisition of Voting Securities by Employer which, by
reducing the number of Voting Securities outstanding, increases the proportional
number of Voting Securities Beneficially Owned by the Subject Person; provided,
however, that if a Change in Control would occur (but for the operation of this
sentence) as a result of the acquisition of Voting Securities by Employer, and
after such share acquisition by Employer, the Subject Person becomes the
Beneficial Owner of any additional Voting Securities which increases the
percentage of the then outstanding Voting Securities Beneficially Owned by the
Subject Person, then a Change in Control shall occur; or (B) if Employer
(1) establishes a wholly-owned subsidiary (“Holding Company”); (2) causes the
Holding Company to establish a wholly-owned subsidiary (“Merger Sub”); and
(3) merges with Merger Sub, with Employer as the surviving entity (such
transactions collectively are referred as the “Reorganization”). Immediately
following the completion of the Reorganization, all references to the Voting
Securities shall be deemed to refer to the voting securities of the Holding
Company.

(v) Notwithstanding anything contained in this Agreement to the contrary, if
Employee’s employment is terminated while this Agreement is in effect and
Employee reasonably demonstrates that such termination: (A) was at the request
of a third party who has indicated an intention or taken steps reasonably
calculated to effect a Change in Control and who effectuates a Change in Control
(a “Third Party”); or (B) otherwise occurred in connection with, or in
anticipation of, a Change in Control which actually occurs, then for all
purposes of this Agreement, the date of a Change in Control with respect to
Employee shall mean the date immediately prior to the date of such termination
of Employee’s employment.



--------------------------------------------------------------------------------

(b) Termination of Employment Following Change in Control. Employee shall be
entitled to the benefits provided in this Agreement if a Change in Control
occurs and Employee’s employment with Employer is terminated:

(i) under any of the following circumstances within a period of eighteen (18)
months after the occurrence of such Change in Control:

(A) by Employer other than with Cause. “Cause” shall mean: (1) Employee’s
failure (other than failure due to disability) to substantially perform his
duties with Employer or an affiliate thereof; which failure remains uncured
after written notice thereof and the expiration of a reasonable period of time
thereafter in which Employee is diligently pursuing cure; (2) Employee’s willful
conduct which is demonstrably and materially injurious to Employer or an
affiliate thereof, monetarily or otherwise; (3) Employee’s breach of fiduciary
duty involving personal profit; or (4) Employee’s willful violation in the
course of performing his duties for Employer of any law, rule or regulation
(other than traffic violations or misdemeanor offenses). No act or failure to
act shall be considered willful unless done or omitted to be done in bad faith
and without reasonable belief that the action or omission was in the best
interest of Employer.

(B) by Employee within six (6) months following the occurrence of one or more of
the following events:

(1) the nature of Employee’s duties or the scope of Employee’s responsibilities
or authority as of the date first written above are materially modified by
Employer without Employee’s written consent where such material modification
constitutes an actual or constructive demotion of Employee; provided, however,
that a change in the position(s) to whom Employee reports shall not by itself
constitute a material modification of Employee’s responsibilities; provided,
further, that if Employee voluntarily becomes an employee of an affiliate of the
Employer in connection with a Spin-off (as defined in Section 8) of that
affiliate, the nature of Employee’s duties and the scope of responsibilities and
authority referred to above in this Section 1(b)(i)(A)(1) shall mean those as in
effect as of the first day of employment with the affiliate following the
Spin-off and not those in effect with the Employer as of the date first written
above;

(2) Employer changes the location of its principal office to outside a
fifty (50) mile radius of the office where the Employee is headquartered;

(3) Employer’s setting of Employee’s base salary for any year at an amount which
is less than ninety percent (90%) of the greater of: (x) Employee’s base salary
for 2007; or (y) Employee’s highest base salary during the three (3) then most
recent calendar years (including the year of termination), regardless of whether
such salary reduction occurs in one year or over the course of years; or

(4) this Agreement is not expressly assumed by any successor (directly or
indirectly, whether by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of Employer.

(ii) for any reason, either voluntarily or involuntarily, during the 30-day
period beginning on the first anniversary of such Change of Control, unless such
termination is because of



--------------------------------------------------------------------------------

Employee’s death, Disability or Retirement. The term “Disability” shall have the
same meaning as set forth in Employer’s group long-term disability policy. The
term “Retirement” shall mean termination of employment in accordance with: (A) a
qualified employee pension or profit-sharing plan maintained by Employer; or
(B) Employer’s retirement policy in effect immediately prior to the Change in
Control. For purposes of this Agreement, Employee’s employment shall be
terminated by written notice delivered by either Employer or Employee to the
other party. The date of Employee’s termination of employment shall be the
earlier of the date of Employee’s or Employer’s written notice terminating
Employee’s employment with Employer, unless such notice shall specify an
effective date of termination occurring later than the date of such notice, in
which event such specified effective date shall govern (“Termination Date”).

(c) Payment of Benefits upon Termination. If, after a Change in Control has
occurred, Employee’s employment with Employer is terminated in accordance with
Section 1(b) above, then Employer shall pay to Employee and provide Employee,
his or her beneficiaries and estate, the following payment and benefits:

(i) Employer shall pay to Employee a single, lump sum cash payment equal to
eighteen (18) months’ salary. For the purpose of calculating amounts payable
pursuant to this Section 1(c), “salary” shall be an amount equal to: (A) the
greater of (1) Employee’s highest annual base salary paid during the previous
three (3) years; or (2) Employee’s annual base salary in the year of
termination, plus (B) the greatest annual aggregate amount of any annual bonus
paid to Employee in respect of any of the three (3) fiscal years immediately
preceding such termination. For purposes of the preceding sentence: (w) the term
“salary” shall not include any cash or equity-based incentive award intended to
be a long-term incentive award, including awards made pursuant to Employer’s
2003 Long-Term Incentive Award Program; (x) an annual bonus paid in the form of
stock will be considered to have been paid in respect of a particular year if
(1) in the case of a bonus paid under Employer’s annual Incentive Bonus Plan in
effect for the applicable year (as the same may be amended from time or time, or
any successor plan, the “Bonus Plan”), the stock bonus was awarded in respect of
that year, even if it did not vest in that year; or (2) in the case of any other
stock bonus, the shares vested in that year (other than as a result of the
Change in Control); (y) a stock bonus will be valued: (1) in the case of a bonus
paid under the Bonus Plan, at a figure equal to the number of shares awarded,
multiplied by the per-share value (closing price) on the date on which the bonus
was approved by the Compensation Committee of Employer’s Board of Trustees, and
(2) in the case of any other stock bonus, at a figure equal to the number of
shares that vested, multiplied by the per-share value (closing price) on the
date on which they vested; and (z) notwithstanding the valuation provisions in
clause (y) above, if Employee elected to receive all or any portion of an annual
bonus in the form of stock rather than cash, the maximum amount to be included
as bonus in the computation of “salary” for that year shall be the amount of
cash bonus otherwise payable without taking into account any additional stock
granted in consideration for delayed vesting. Payment also will be made for
vacation time that has accrued, but is unused as of the date of termination. If
Employee’s employment is terminated by Employee by a written notice which
specifies a Termination Date at least five (5) business days later than the date
of such notice, the payment shall be made on the Termination Date. If Employee
gives less than five (5) business days notice, then such payment shall be made
within five (5) business days of the date of such notice. Notwithstanding the
above, if Employee’s termination of employment occurs under the circumstances
described in Section 1(b)(ii) (i.e., for any reason, either voluntarily or
involuntarily, during the 30-day period beginning on the first anniversary of
such Change of Control, unless such termination is because of Employee’s death,
Disability or Retirement), then if and to the extent required in order to comply
with Section 409A of the Code, as determined by the Employer, the payment to
Employee shall be delayed until six months and one day after the Termination
Date;



--------------------------------------------------------------------------------

(ii) Employee shall receive “Full Benefits” for eighteen (18) months following
the Termination Date. Employer shall have satisfied its obligation to provide
Full Benefits to Employee if it: (A) pays premiums due in connection with COBRA
continuation coverage to continue Employee’s medical and dental insurance
coverage at not less than the levels of coverage immediately prior to
termination of Employee’s employment; (B) maintains at not less than Employee’s
highest levels of coverage prior to the termination of Employee’s employment
individual life insurance policies and accidental death and dismemberment
policies for the benefit of Employee and pays the annual premiums associated
therewith; (C) to the extent that Employer maintained a long-term disability
policy that provided coverage to Employee in excess of the coverage provided
under Employer’s group long-term disability policy, maintains at not less than
Employee’s highest levels of coverage prior to the termination of Employee’s
employment an individual long-term disability policy for the benefit of Employee
and pays the annual premiums associated therewith, subject to the limitations of
the policy; and (D) pays the annual premiums associated with Employee’s
continued participation, at not less than Employee’s highest levels of coverage
prior to the termination of Employee’s employment, under Employer’s group
long-term disability policy for a period of one (1) year following the Change in
Control, subject to the limitations of the policy. Notwithstanding the
foregoing, Employee shall be required to pay the premiums and any other costs of
such Full Benefits in the same dollar amount that Employee was required to pay
for such costs immediately prior to the termination of Employee’s employment;

(iii) Employer, to the extent legally permissible, shall continue to provide to
Employee all other officer perquisites, allowances, accommodations of
employment, and benefits on the same terms and conditions as such are from time
to time made available generally to the other officers of Employer but in no
event less than the highest level of the perquisites, allowances, accommodations
of employment and benefits that were available to Employee during the last
twelve (12) months of Employee’s employment prior to the Change in Control for a
period of eighteen (18) months following the Termination Date;

(iv) For the purposes of this Section 1(c), Employee’s right to receive officer
perquisites, allowances and accommodations of employment is intended to include:
(A) Employee’s right to have Employer provide Employee for a period not to
exceed six (6) months from Employee’s Termination Date with a telephone number
assigned to Employee at Employer’s offices, telephone mail and a secretary to
answer the telephone; provided, however, such benefits described in this
Section 1(c)(iv)(A) shall not include an office or physical access to Employer’s
offices and will cease upon the commencement by Employee of employment with
another employer; and (B) Employee’s right to have Employer make available at
Employer’s expense to Employee at Employee’s option the services of an
employment search/outplacement agency selected by Employee for a period not to
exceed six (6) months.

(v) Upon the occurrence of a Change in Control, all restrictions on the receipt
of any option to acquire or grant of Voting Securities to Employee shall lapse
and such option shall become immediately and fully exercisable. Notwithstanding
any applicable restrictions or any agreement to the contrary, Employee may
exercise any options to acquire Voting Securities as of the Change in Control by
delivery to Employer of a written notice dated on or prior to the expiration of
the stated term of the option.

(d) Excise Tax Payments.

(i) In the event that any payment or benefit (within the meaning of
Section 280G(b)(2) of the Code) that is provided for under this Agreement (other
than the payment provided for in this Section 1(d)(i)) to be paid to or for the
benefit of Employee (a “Payment” or



--------------------------------------------------------------------------------

“Payments”) is determined or alleged to be subject to an excise or similar
purpose tax pursuant to Section 4999 of the Code or any successor or other
comparable federal, state, or local tax laws or any interest or penalties
incurred by Employee with respect to such excise or similar purpose tax (such
excise tax, together with any such interest and penalties, hereinafter
collectively referred to as the “Excise Tax”), Employer shall pay to Employee
such additional compensation as is necessary (after taking into account all
federal, state and local taxes (including any interest and penalties imposed
with respect to such taxes), including any income or Excise Tax, payable by
Employee as a result of the receipt of such additional compensation)) (a
“Gross-Up Payment”) to place Employee in the same after-tax position (including
federal, state and local taxes) Employee would have been in had no such Excise
Tax been paid or incurred.

(ii) All mathematical determinations, and all determinations as to whether any
of the total Payments are “parachute payments” (within the meaning of
Section 280G of the Code) that are required to be made under this Section 1(d),
including determinations as to whether a Gross-Up Payment is required and the
amount of such Gross-Up Payment, shall be made by an independent accounting firm
selected by the Employee from among the four (4) largest accounting firms in the
United States (the “Accounting Firm”), which shall provide its determination
(the “Determination”), together with detailed supporting calculations regarding
the amount of any Gross-Up Payment and any other relevant matter, both to
Employer and the Employee by no later than ten (10) days following the
Termination Date, if applicable, or such earlier time as is requested by
Employer or the Employee (if the Employee reasonably believes that any of the
Payments may be subject to the Excise Tax). If the Accounting Firm determines
that no Excise Tax is payable by the Employee, it shall furnish the Employee and
Employer with a written statement that such Accounting Firm has concluded that
no Excise Tax is payable (including the reasons therefor) and that the Employee
has substantial authority not to report any Excise Tax on his federal income tax
return. If a Gross-Up Payment is determined to be payable, it shall be paid to
the Employee within twenty (20) days after the Determination (and all
accompanying calculations and other material supporting the Determination) is
delivered to Employer by the Accounting Firm. The cost of obtaining the
Determination shall be borne by Employer, and any Determination by the
Accounting Firm shall be binding upon Employer and the Employee, absent manifest
error. Without limiting the obligation of Employer hereunder, Employee agrees,
in the event that Employer makes a Gross-Up Payment to cover any Excise Tax, to
negotiate with Employer in good faith with respect to procedures reasonably
requested by Employer which would afford Employer the ability to contest the
imposition of such Excise Tax; provided, however, that Employee will not be
required to afford Employer any right to contest the applicability of any such
Excise Tax to the extent that Employee reasonably determines (based upon the
opinion of the Accounting Firm) that such contest is inconsistent with the
overall tax interest of Employee.

(iii) As a result of the uncertainty in the application of Sections 4999
and 280G of the Code, it is possible that a Gross-Up Payment (or a portion
thereof) will be paid which should not have been paid (an “Excess Payment”) or a
Gross-Up Payment (or a portion thereof) which should have been paid will not
have been paid (an “Underpayment”). An Underpayment shall be deemed to have
occurred: (A) upon notice (formal or informal) to Employee from any governmental
taxing authority that Employee’s tax liability (whether in respect of Employee’s
current taxable year or in respect of any prior taxable year) may be increased
by reason of the imposition of the Excise Tax on a Payment or Payments with
respect to which Employer has failed to make a sufficient Gross-Up Payment;
(B) upon determination by a court; (C) by reason of determination by Employer
(which shall include the position taken by Employer, together with its
consolidated group, on its federal income tax return); or (D) upon the
resolution of the dispute to Employee’s satisfaction. If an Underpayment occurs,
Employee shall promptly notify Employer and Employer shall promptly, but in any
event, at least five (5) days prior to the date on which the applicable
governmental taxing authority has requested payment, pay to



--------------------------------------------------------------------------------

Employee an additional Gross-Up Payment equal to the amount of the Underpayment
plus any interest and penalties (other than interest and penalties imposed by
reason of Employee’s failure to file a timely tax return or pay taxes shown due
on Employee’s return where such failure is not due to Employer’s actions or
omissions) imposed on the Underpayment. An Excess Payment shall be deemed to
have occurred upon a “Final Determination” (as hereinafter defined) that the
Excise Tax shall not be imposed upon a Payment or Payments (or a portion
thereof) with respect to which Employee had previously received a Gross-Up
Payment. A “Final Determination” shall be deemed to have occurred when Employee
has received from the applicable governmental taxing authority a refund of taxes
or other reduction in Employee’s tax liability by reason of the Excess Payment
and upon either: (x) the date a determination is made by, or an agreement is
entered into with, the applicable governmental taxing authority which finally
and conclusively binds Employee and such taxing authority, or in the event that
a claim is brought before a court of competent jurisdiction, the date upon which
a final determination has been made by such court and either all appeals have
been taken and finally resolved or the time for all appeals has expired; or
(y) the statute of limitations with respect to Employee’s applicable tax return
has expired. If an Excess Payment is determined to have been made, the amount of
the Excess Payment, together with interest thereon at an annual rate equal to
the Applicable Federal Rate provided for in Section 1274(d) of the Code from the
date the Gross-Up Payment (to which the Excess Payment relates) was paid to
Employee until date of repayment of the Excess Payment to Employer, shall be
paid by Employee to Employer within thirty (30) days after the determination of
such Excess Payment and written notice having been delivered to Employee.

(iv) Notwithstanding anything in this Section 1 to the contrary, in the event
that, according to the Final Determination, an Excise Tax will be imposed on any
Payment or Payments, Employer shall pay to the applicable governmental taxing
authorities as Excise Tax withholding, the amount of the Excise Tax that
Employer has actually withheld from the Payment or Payments.

(e) No Set-Off. After a Change in Control, Employer shall have no right of
set-off, reduction or counterclaim in respect of any debt or other obligation of
Employee to Employer against any payment, benefit or other Employer obligation
to Employee provided for in this Agreement.

(f) Interest on Amounts Payable. After a Change of Control, if any amounts which
are required or determined to be paid or payable or reimbursed or reimbursable
to Employee under this Section 1 are not so paid promptly at the times provided
herein or therein, such amounts shall accrue interest, compounded daily at the
annual percentage rate which is three percentage points (3%) above the interest
rate which is announced by The Riggs National Bank (Washington, D.C.) from time
to time as its prime lending rate, from the date such amounts were required or
determined to have been paid or payable or reimbursed or reimbursable to
Employee until such amounts and any interest accrued thereon are finally and
fully paid; provided, however, that in no event shall the amount of interest
contracted for, charged or received hereunder exceed the maximum non-usurious
amount of interest allowed by applicable law.

(g) Disputes; Payment of Expenses. At any time after a Change of Control, all
costs and expenses (including legal, accounting and other advisory fees and
expenses of investigation) incurred by Employee in connection with: (i) any
dispute as to the validity, interpretation or application of any term or
condition of this Section 1; (ii) the determination in any tax year of the tax
consequences to Employee of any amounts payable (or reimbursable) under this
Section 1; or (iii) the preparation of responses to an Internal Revenue Service
audit of, and other defense of, Employee’s personal income tax return for any
year which is the subject of any such audit or an adverse determination,
administrative proceeding or civil litigation arising therefrom that is
occasioned by or related to an audit of the Internal Revenue Service of
Employer’s income tax returns are, upon written demand by Employee, to be paid
by



--------------------------------------------------------------------------------

Employer (and Employee shall be entitled, upon application to any court of
competent jurisdiction, to the entry of a mandatory injunction, without the
necessity of posting any bond with respect thereto, compelling Employer)
promptly on a current basis (either directly or by reimbursing Employee). Under
no circumstances shall Employee be obligated to pay or reimburse Employer for
any attorneys’ fees, costs or expenses incurred by Employer.

3 Confidentiality.

(a) Employer’s Obligations. Unless Employee and Employer mutually agree on
appropriate language for such purposes, in the event that Employee’s employment
is terminated following a Change in Control, Employer, except to the extent
required by law, will not make or publish, without the express prior written
consent of Employee, any written or oral statement concerning Employee’s work
related performance or the reasons or basis for the severing of Employee’s
employment relationship with Employer; provided, however, that the foregoing
restriction is not applicable to information which was or became generally
available to the public other than as a result of a disclosure by Employer.

(b) Employee’s Obligations. Employee acknowledges and reaffirms that Employee
will comply with the terms of the confidentiality letter executed by Employee
upon commencement of Employee’s employment with Employer.

4. Tax Withholding. Employer may withhold from any benefits payable under this
Agreement, and pay over to the appropriate authority, all federal, state,
county, city or other taxes (other than any excise tax imposed under
Section 4999 of the Code or any similar tax) as shall be required pursuant to
any law or governmental regulation or ruling.

5. Arbitration.

(a) Any controversy, claim or dispute arising out of or relating to this
Agreement or the breach thereof shall be settled by arbitration in accordance
with the then existing Commercial Arbitration Rules of the American Arbitration
Association, and judgment upon the award rendered by the arbitrator(s) may be
entered in any court having jurisdiction thereof. The parties irrevocably
consent to the jurisdiction of the federal and state courts located in Maryland
for this purpose. Each such arbitration proceeding shall be located in Maryland.

(b) The arbitrator(s) may, in the course of the proceedings, order any
provisional remedy or conservatory measure (including, without limitation,
attachment, preliminary injunction or the deposit of specified security) that
the arbitrator(s) consider to be necessary, just and equitable. The failure of a
party to comply with such an interim order may, after due notice and opportunity
to cure with such noncompliance, be treated by the arbitrator(s) as a default,
and some or all of the claims or defenses of the defaulting party may be
stricken and partial or final award entered against such party, or the
arbitrator(s) may impose such lesser sanctions as the arbitrator(s) may deem
appropriate. A request for interim or provisional relief by a party to a court
shall not be deemed incompatible with the agreement to arbitrate or a waiver of
that agreement.

(c) The parties acknowledge that any remedy at law for breach of this Agreement
may be inadequate, and that, in the event of a breach by Employee of
Section 3(b), any remedy at law would be inadequate in that such breach would
cause irreparable competitive harm to Employer. Consequently, in addition to any
other relief that may be available, the arbitrator(s) also may order permanent
injunctive relief, including, without limitation, specific performance, without
the necessity of the prevailing party proving actual damages and without regard
to the adequacy of any remedy at law.



--------------------------------------------------------------------------------

(d) In the event that Employee is the prevailing party in such arbitration, then
Employee shall be entitled to reimbursement by Employer for all reasonable legal
and other professional fees and expenses incurred by Employee in such
arbitration or in enforcing the award, including reasonable attorney’s fees.

(e) The parties agree that the results of any such arbitration proceeding shall
be conclusive and binding upon them.

6. Continued Employment. This Agreement shall not confer upon the Employee any
right with respect to continuance of employment by Employer.

7. Mitigation. Employee shall not be required to mitigate the amount of any
payment, benefit or other Employer obligation provided for in this Agreement by
seeking other employment or otherwise and no such payment shall be offset or
reduced by the amount of any compensation or benefits provided to Employee in
any subsequent employment.

8. No Assignment. Neither this Agreement nor any right, remedy, obligation or
liability arising hereunder or by reason hereof shall be assignable by either
Employer or Employee without the prior written consent of the other party;
provided, however, that this provision shall not preclude Employee from
designating one or more beneficiaries to receive any amount that may be payable
after Employee’s death and shall not preclude Employee’s executor or
administrator from assigning any right hereunder to the person or persons
entitled thereto; provided, further, that in connection with a voluntary
transfer, the Employer may assign this Agreement (and its rights, remedies,
obligations, and liabilities) to an affiliate of the Employer without the
consent of the Employee in connection with a spin off of such affiliate (whether
by a transfer of shares of beneficial ownership, assets, or other substantially
similar transaction) to all or substantially all of the shareholders of the
Employer (a “Spin-off”) and, upon such assignment, the affiliate shall be deemed
the Employer for all purposes of this Agreement. This Agreement shall not be
terminated either by the voluntary or involuntary dissolution or the winding up
of the affairs of Employer, or by any merger or consolidation wherein Employer
is not the surviving entity, or by any transfer of all or substantially all of
Employer’s assets on a consolidated basis. In the event of any such merger,
consolidation or transfer of assets, the provisions of this Agreement shall be
binding upon and shall inure to the benefit of the surviving entity or to the
entity to which such assets shall be transferred.

9. Amendment. This Agreement may be terminated, amended, modified or
supplemented only by a written instrument executed by Employee and Employer.

10. Waiver. Either party hereto may by written notice to the other: (a) extend
the time for performance of any of the obligations or other actions of the other
party under this Agreement; (b) waive compliance with any of the conditions or
covenants of the other party contained in this Agreement; or (c) waive or modify
performance of any of the obligations of the other party under this Agreement.
Except as provided in the preceding sentence, no action taken pursuant to this
Agreement shall be deemed to constitute a waiver by the party taking such action
of compliance with any representations, warranties, covenants or agreements
contained herein. The waiver by any party hereto of a breach of any provision of
this Agreement shall not operate or be construed as a waiver of any preceding or
succeeding breach. No failure by either party to exercise any right or privilege
hereunder shall be deemed a waiver of such party’s rights to exercise the same
any subsequent time or times hereunder.



--------------------------------------------------------------------------------

11. Severability. In case any one or more of the provisions of this Agreement
shall, for any reason, be held or found by determination of the arbitrator(s)
pursuant to an arbitration held in accordance with Section 5 above to be
invalid, illegal or unenforceable in any respect: (a) such invalidity,
illegality or unenforceability shall not affect any other provisions of this
Agreement; (b) this Agreement shall be construed as if such invalid, illegal or
unenforceable provision had never been contained herein; and (c) if the effect
of a holding or finding that any such provision is either invalid, illegal or
unenforceable is to modify to Employee’s detriment, reduce or eliminate any
compensation, reimbursement, payment, allowance or other benefit to Employee
intended by Employer and Employee in entering into this Agreement, Employer
shall promptly negotiate and enter into an agreement with Employee containing
alternative provisions (reasonably acceptable to Employee), that will restore to
Employee (to the extent legally permissible) substantially the same economic,
substantive and income tax benefits Employee would have enjoyed had any such
provision of this Agreement been upheld as legal, valid and enforceable. Failure
to insist upon strict compliance with any provision of this Agreement shall not
be deemed a waiver of such provision or of any other provision of this
Agreement.

12. Governing Law. This Agreement has been executed and delivered in the State
of Maryland and its validity, interpretation, performance and enforcement shall
be governed by the laws of said State; provided, however, that any arbitration
under Section 5 hereof shall be conducted in accordance with the Federal
Arbitration Act as then in force.

13. No Attachment. Except as required by law, no right to receive payments under
this Agreement shall be subject to anticipation, commutation, alienation, sale,
assignment, encumbrance, charge, pledge, or hypothecation or the execution,
attachment, levy, or similar process or assignment by operation of law, and any
attempt, voluntary or involuntary, to effect any such action shall be null, void
and of no effect.

14. Source of Payments. All payments provided under this Agreement shall be paid
in cash from the general funds of Employer, and no special or separate fund
shall be established and no other segregation of assets shall be made to assure
payment.

15. Headings. The section and other headings contained in this Agreement are for
reference purposes only and shall not affect the meaning or interpretation of
this Agreement.

16. Notices. Any notice required or permitted to be given under this Agreement
shall be in writing and shall be deemed to have been given when delivered in
person or when deposited in the U.S. mail, registered or certified, postage
prepaid, and mailed to Employee’s addresses set forth herein and the business
address of Employer, unless a party changes its address for receiving notices by
giving notice in accordance with this Section, in which case, to the address
specified in such notice.

17. Counterparts. This Agreement may be executed in multiple counterparts with
the same effect as if each of the signing parties had signed the same document.
All counterparts shall be construed together and constitute the same instrument.

18. Entire Agreement. Except as may otherwise be provided herein, this Agreement
supersedes any and all prior written agreements existing between Employer and
Employee with regard to the subject matter hereof.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement to be
effective as of the day and year indicated above.

 

/s/ Andrew P. Blocher

Employee’s Signature Employee’s Permanent Address: 2319 Gerken Avenue Vienna, VA
22181 FEDERAL REALTY INVESTMENT TRUST By:  

/s/ Donald C. Wood

  Donald C. Wood   President and Chief Executive Officer

    Address:   1626 East Jefferson Street   Rockville, Maryland 20852